Citation Nr: 0422715	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-20 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Texas Veterans Health 
Care System,  
Audie L. Murphy Memorial Veterans Hospital


THE ISSUE

Entitlement to reimbursement or payment by VA for the cost of 
unauthorized private medical treatment received by the 
veteran at the Southwest Texas Methodist Hospital from 
November 19 to 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran is reported to have had active military duty from 
December 1942 to March 1945.  The veteran is reported to have 
died in December 2000, and the appellant is reported to be 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination by the 
South Texas Veterans Health Care System that the appellant 
was not entitled to reimbursement or payment by VA for the 
cost of private medical expenses incurred by the veteran in 
November 2000.  The case is not ready for appellate review 
and is remanded via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

Initially, the Board is not able to determine whether the 
appellant in this case is a proper claimant for payment of 
the cost of unauthorized private medical treatment.  Although 
the statement of the case refers to the veteran's "estate," 
there is an absence of evidence on file to make a 
determination as to whether a veteran's surviving spouse has 
brought this claim as "surviving spouse" or as the 
representative of the veteran's estate.  Documentation of the 
appellant's status as representative of the veteran's estate 
is necessary to make a proper determination as to whether the 
appellant is a proper claimant.  

At no time during the pendency of this appeal has the 
appellant (or representative) been notified of VA's expanded 
duties to assist and notify pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  38 U.S.C.A. § 5100 
makes VCAA applicable to all "claimants."  This case must 
be remanded so that the agency of original jurisdiction (AOJ) 
may give the veteran and representative proper notice of the 
VCAA and the duties to assist and notify.  

The veteran's claims folder was not forwarded to the Board 
with the AOJ medical expense file.  Without the claims 
folder, the Board cannot perform an adequate appellate review 
of the appellant's claim in accordance with the applicable 
laws and regulations governing VA payment of unauthorized 
medical expenses.  The claims folder is necessary for the 
Board to verify whether the appellant is the veteran's 
surviving spouse; to verify the veteran's service-connected 
disabilities to determine whether his private medical 
treatment was for service-connected disability; to verify 
whether the veteran was in receipt of a 100 percent 
evaluation for ten or more years prior to his death; to 
verify periods of the veteran's active military duty; and to 
be able to make any other determination which may be 
presented in this appeal.  

Assuming, without presently conceding, that the appellant is 
a proper claimant for payment of unauthorized medical 
expenses, the Board notes that the AOJ has principally denied 
her claim on the basis that VA facilities were feasibly 
available for treatment received by the veteran at the 
Southwest Texas Medical Hospital.  The appellant contends 
that the veteran was discharged from a VA medical center 
(VAMC) on November 17, 2000, but that further treatment 
necessitated the veteran's rehospitalization at the Southwest 
Texas Methodist Hospital only two days later on November 19, 
2000.  Although it appears that both the private and VA 
hospital were both located in San Antonio, Texas, and that 
both hospitals could be physically reached by the veteran 
from his domicile in Del Rio, Texas (there is no discussion 
of this question in the statement of the case), the issue 
presented is not geographic in nature, but rather whether VA 
had essentially refused further necessary treatment.  The 
appellant submitted a statement of a private physician (Dr. 
Lopez) in December 2000 which tended to support this 
allegation.  Accordingly, the veteran's claims folder and the 
AOJ medical expense file must be forwarded to an appropriate 
physician at the VAMC for review and production of an opinion 
which addresses the appellant's and Dr. Lopez's contention 
and the question of whether VA facilities were feasibly 
available for further treatment of the veteran.  The AOJ has 
also denied the appellant's claim on the basis that his 
further treatment at the Southwest Texas Methodist Hospital 
was not emergent in nature.  A medical opinion on this issue 
is also necessary.  

Although it appears that most, if not all, of the relevant 
medical records from the veteran's treatment at the Southwest 
Texas Methodist Hospital from November 19 to 30, 2000, were 
collected for review, it does not appear that all records of 
the veteran's treatment at the VAMC from November 6 to 17, 
2000, were collected for review, and it is necessary that 
these and all other available VA treatment records be 
collected and added to the veteran's claims folder which 
itself must be returned to the Board (if the claim is not 
allowed on remand).  

Finally, although the AOJ determined that the appellant was 
not entitled to payment by VA for the cost of unauthorized 
private medical treatment under the provisions of 38 U.S.C.A. 
§ 1728 (West 2002), payment or reimbursement for emergency 
services for nonservice-connected disabilities in non-VA 
facilities might also be authorized under 38 U.S.C.A. § 1725 
(West 2002) (see VA implementing regulations at 38 C.F.R. 
§ 17.1000-1008 (2003)).  No adjudication of this possible 
mechanism for payment of the claimed expenses has been 
provided by the AOJ.  The effective date of this statute and 
implementing regulations predates the veteran's private 
hospital treatment in November 2000, and are potentially 
applicable to the appellant's claim.  

For these reasons, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must take the appropriate 
action to properly notify the appellant 
and representative of the expanded VA 
duties to assist and notify under VCAA.  

2.  If, pursuant to the above paragraph, 
the appellant is determined to be a 
proper claimant by submission of 
documentary evidence showing her to be 
representative of the veteran's estate, 
then the AOJ should secure the veteran's 
claims folder and, if it does not include 
copies of the veteran's last 
hospitalization with VA from November 16 
to 17, 2000, collect copies of those 
records for inclusion in the claims 
folder.  

3.  Then, the AOJ medical expense folder 
and the veteran's claims folder should be 
referred to an appropriate VA physician 
for review and production of medical 
opinions.  The physician should indicate 
whether VA facilities were feasibly 
available to the veteran instead and in 
lieu of treatment provided by the 
Southwest Texas Methodist Hospital for 
the medical services provided him by that 
institution from November 19 to 30, 2000.  
Specifically, the physician should state 
whether the services provided by 
Southwest Texas Methodist Hospital were 
medically indicated and necessary 
procedures which VA could and would have 
performed.  Additionally, the reviewing 
physician is requested to indicate 
whether the medical services provided by 
the Southwest Texas Methodist Hospital 
from November 19 to 30, 2000, were 
emergent in nature where "such care or 
services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health."  
A complete statement of the reasons and 
bases for all opinions provided is 
essential.  

4.  After completion of the above 
development, the AOJ should again review 
the issue presented on appeal, 
specifically considering the appellant's 
status as proper claimant, compliance 
with the development requested in this 
remand, and an evaluation of the 
appellant's claim under both 38 U.S.C.A. 
§§ 1728 and 1725.  If the decision is not 
to the appellant's satisfaction, a 
supplemental statement of the case must 
be issued.  Thereafter, the case should 
be returned to the Board after compliance 
with appellate procedures.  If the appeal 
is returned to the Board, the AOJ medical 
expense folder must be accompanied by the 
veteran's complete claims folder!  The 
appellant need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



